UNITED STATES BANKRUPTCY COURT
WESTERN DISTRICT OF NEW YORK
_____________________________________
In re:                                                               Chapter 11

THE DIOCESE OF ROCHESTER,                                            Case No. 19-20905-PRW

                       Debtor.


       NOTICE OF APPEARANCE AND REQUEST FOR SERVICE OF PAPERS

       PLEASE TAKE NOTICE that Brianna Espeland of James, Vernon & Weeks, P.A.

(“JVW”) hereby enters its appearance pursuant to Section 1109(b) of Chapter 11 of Title 11 of

the United States Code, 11 U.S.C. §§ 101-1330 (the “Bankruptcy code”) on behalf of creditor,

Kenneth G. Cubiotti, and other creditors, and requests that she be added to the service list in this

case and that copies of all notices and pleadings, given or filed in this case, be served upon the

person listed below at the following address:

                                     Brianna Espeland, Esq.
                                  James, Vernon & Weeks, P.A.
                                       1626 Lincoln Way
                                    Coeur d’Alene, ID 83814

                                   Telephone: (208) 667-0683
                                      Fax: (208) 664-1684
                                  Email: brianna@jvwlaw.net

       PLEASE TAKE FURTHER NOTICE that, pursuant to section 1109(b) of the Bankruptcy

Code, the foregoing request includes not only the notices and papers referred to in the bankruptcy

rules 2002, 3017, 4001, 9007 and 9010(b), but also includes, without limitation, any plan of

reorganization and objections thereto, notices of any orders, pleadings, motions, applications,

complaints, demands, hearings, requests or petitions, disclosure statements, answers, objections,

reply papers, memorandum or briefs in support of any of the foregoing, and any other documents




  Case 2-19-20905-PRW, Doc 209, Filed 11/11/19, Entered 11/11/19 19:44:17,
                   Description: Main Document , Page 1 of 2
brought before this Court with respect to those proceedings, formal or informal, and whether

transmitted in any written or oral format, or otherwise.

       The Notice of Appearance and Request for Service of Papers shall not be deemed to be a

submission to the Bankruptcy Court’s jurisdiction or a waiver of the above-named party in

interest’s rights to have final orders in non-core matters entered only after de novo review by a

District Court judge; to trial by jury in any proceeding so triable in this case or any case,

controversy, or proceeding related to this case; to have the District Court withdraw the reference

in any matter subject to mandatory or discretionary withdrawal; or, to any other right, claims,

actions, setoffs, or recoupments to which the above-named party in interest may otherwise be

entitled or expressly reserves.

DATED: November 11, 2019                      JAMES VERNON & WEEKS, P.A.



                                              By: _______________________________
                                                     BRIANNA ESPELAND
                                                     1626 Lincoln Ave.
                                                     Coeur d’Alene, ID 83814
                                                     Telephone: (208) 667–0683
                                                     Fax: (208) 664–1684
                                                     Email: brianna@jvwlaw.net




  Case 2-19-20905-PRW, Doc 209, Filed 11/11/19, Entered 11/11/19 19:44:17,
                   Description: Main Document , Page 2 of 2
